DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 27 April 2020 and 28 August 2020 were considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, it is unclear whether the individual tip is being required to have a flat to a tolerance of 25 microns or less or if the array of the probe tips is being required to be flat to a tolerance of 25 microns or less.  For examination, it was 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Chung US 2008/0278188 (Chung) in view of Breinlinger et al. US 2010/0134127 (Breinlinger).
Regarding claim 1, Chung teaches (Fig. 5) a probe array for testing electrical devices (see Fig. 5 and abstract - probe card for testing semiconductor chips), the probe array comprising:
a space transformer (see Fig. 5 – space transformer 310);
two or more probe carrier plates disposed on or in proximity to the space transformer (see Fig. 5 – plurality of probe body 321 disposed in proximity to space transformer 310. Also see Fig. 6 for view top view.);
wherein each probe carrier plate has two or more probes disposed on it (see Fig. 5 – each probe body 321 includes at least two probes 322);
wherein each probe includes a first flexible member that makes electrical contact to the space transformer (see Fig. 5 – wire bond between pad 324 and space transformer 310);
wherein each probe includes a second flexible member configured to make temporary electrical contact to a device under test (see Fig. 5 – probe includes flexible beam 322b and pillar 322c for contacting semiconductor chips as described in abstract).
Chung does not explicitly teach a vertical probe.
Breinlinger teaches (Fig. 6B) a vertical probe (see Fig. 6B – probes 412 on substrate 410).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the probes taught by Chung to be vertical probes as taught by Breinlinger in order to achieve shorter probe lengths utilized in high speed testing as is known in the art. 
Regarding claim 2, Chung teaches (Fig. 5) probe array of claim 1, further comprising a mechanical stiffener member (see Fig. 5 – stiffener plate 370) affixed to the space transformer (see Fig. 5 – stiffener plate 370 attached to space transformer 310).
Regarding claim 3, Chung teaches (Fig. 5) the probe array of claim 2, wherein the probe carrier plates are disposed on the space transformer (see Figs. 5 and 7 – probe body 321 disposed on the space transformer 310 as shown in Fig. 7), and wherein the mechanical stiffener member is configured to constrain both thermal expansion of the space transformer and deviation of the space transformer from flatness (see Fig. 5 – stiffener plate 370 is made of invar, kovar, or other materials per para [0048].  This is consistent with the pending application which recites that the stiffener may be made with invar.  Therefore the stiffening plate 370 taught by Chung has the same structure as the pending application and therefore achieves the same objectives).
Regarding claim 4, Chung teaches (Fig. 5) the probe array of claim 2, wherein the probe carrier plates are disposed on the mechanical stiffener member (see Fig. 5 – probe body 321 disposed on stiffening plate 370.  Pending claim language does not require plates to be directly on the stiffener member), and wherein the first flexible members of the vertical probes are configured to accommodate both thermal expansion of the space transformer and deviation of the space transformer from flatness (see Fig. 5 – wire bond between pad 324 and space transformer 310 accommodates change in thermal expansion and deviation in flatness).
Chung does not explicitly teach a vertical probe.
Breinlinger teaches (Fig. 6B) a vertical probe (see Fig. 6B – probes 412 on substrate 410).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the probes taught by Chung to be vertical probes as taught by Breinlinger in order to achieve shorter probe lengths utilized in high speed testing as is known in the art. 
Regarding claim 6, Chung teaches (Fig. 5) the probe array of claim 1, wherein the space transformer includes a ceramic substrate (see para [0032] – space transformer 310 formed of ceramic).
Regarding claim 7, Chung teaches (Fig. 5) the probe array of claim 1, wherein the space transformer includes a printed circuit board substrate (see Figs. 5 and 7 – space transformer 320 includes element 330 which is a printed circuit board per para [0036]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chung US 2008/0278188 (Chung) in view of Breinlinger et al. US 2010/0134127 (Breinlinger) and in further view of Eldridge et al. US 2019/0064220 (Eldridge).
Regarding claim 5, Chung in view of Breinlinger teaches the probe array of claim 1, wherein the vertical probes are 2D probes (see Breinlinger Fig. 6B includes 2D vertical probes).
Chung in view of Breinlinger does not explicitly teach MEMS probes.
Eldridge teaches the vertical probes are 2D MEMS probes (see para [0015-0016] – vertical MEMs probe).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the probe taught by Chung in view of Breinlinger to be a MEMs probe as taught by Eldridge in order to achieve a fine pitch provided by MEMS probe technology.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chung US 2008/0278188 (Chung) in view of Breinlinger et al. US 2010/0134127 (Breinlinger) and in further view of Lee US 2011/0121851 (Lee).
Regarding claim 8, Chung in view of Breinlinger teaches the probe array of claim 1, but does not explicitly teach wherein tips of the second flexible members of the vertical probes are flat to a tolerance of 25 microns or less.
Lee teaches the probes are flat to a tolerance of 25 microns or less (see para [0051] – flatness of probe card should be maintained between a few microns).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the probe card taught by Chung in view of Breinlinger to be flat to a tolerance of 25 microns or less as taught by Lee in order to achieve the predictable results of accurately and reliably contacting the device under test.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rizza US 2015/0198633 – teaches a test interposer with stiffener layer surrounding the test sockets 13.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E RODAK whose telephone number is (571)270-5628.  The examiner can normally be reached on Monday-Friday 7:30AM - 3:30PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEE E RODAK/Primary Examiner, Art Unit 2868